DETAILED ACTION
Receipt of Arguments/Remarks filed on January 12 2022 is acknowledged. Claims 4-10, 15, 20 and 28 were/stand cancelled. Claims 1-3, 11-14, 16-19, 21-27 and 29 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejection
	The abandonment of copending application 15577634 on January 12 2022 has rendered the rejection of the claims on the grounds of nonstatutory double patenting moot. 

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on February 7 2022, Jim Miner requested an extension of time for 3 MONTH(S) and authorized the Director to charge Deposit Account No. 50-6840 the required fee of $ 1260 (which is the difference between the $1480 3 month fee and the $220 which applicants already paid on 1/12/22) for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 

The application has been amended as follows: 

Please cancel claims 2-3, 18-19, 21-24, 26-27 and 29.

	In claim 1: please insert “, the administering the eukaryotic cell is performed 12-24 hours after the administering the biocompatible polymer” immediately after “bone marrow cells” and before “; and” in line 29.
	In claim 14: delete “else” after “or” and before “targeting” in line 3.
	In claim 16: please replace “the group comprising” with “at least one selected from the group consisting of” in line 2.  
	In claim 17: please delete “within a period of from 5 minutes to 24 h after the first intake of the biocompatible polymer” after “injection” and before “.” in line 18.
	In claim 25: please replace “an osidic” with “a” in line 6.
	In claim 25: please insert “, the administering the eukaryotic cell is performed 12-24 hours after the administering the biocompatible polymer” immediately after “digestive system tissue lesions” and before “; and” in line 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims have been amended to recite that the eukaryotic cells are administered 12-24 hours after the administration of the biocompatible polymer.  Firstly, the prior art does .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 11-14, 16-17 and 25 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616